DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 10-11, 15, 18, 22-23, 27, 33, 38, and 50-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed method is lacking sufficient correlation between the process steps and the claimed outcome as such that it is not clear that the applicant had possession of the invention at the time of filing. 
The claims are drawn to a method of making mRNA encapsulating lipid nanoparticles from preformed lipid nanoparticles. A combination of some variety of cationic lipid, non-cationic lipid, and polyethylene glycol (PEG) modified lipid dissolved in ethanol and mixed with citrate buffer via a pump is required to produce empty lipid nanoparticles. The buffer is then exchanged for any non-citrate buffer and the mixture is combined with mRNA in a solution that contains ethanol at a concentration less than 25 vol%, and then heated to a temperature greater than or equal to about 50⁰C. The process is recited to yield an encapsulation efficiency (see rejection under 35 USC 112(b) below) of greater than about 60%.  A listing of possible cationic lipids and non-cationic lipids are separately recited in dependent claims, but no full combination of lipids is recited in claim 1, its dependent claims, or in the disclosure. Dependent claim 
The example in the specification that practices a method most closely resembling that instantly claimed, generically describes unspecified lipids dissolved in ethanol which are mixed with a pH 4.5 citrate buffer via a pumping system. A buffer exchange is conducted via tangential fluid flow where the new buffer is not disclosed and the resulting suspension is mixed with mRNA in the absence of citrate buffer. Ethanol is not 
The technique of loading a drug cargo into pre-formed lipid nanoparticles, particularly liposomes, has been referred to as ‘transmembrane loading’, ‘remote loading’ or “active loading” and several avenues have been employed to load a number of small molecules and polynucleic acids (see Fenske et al. – previously cited; Hope US PGPub No. 2001/0006643). These techniques employed ion or pH gradients across the membrane, ethanol destabilization, and/or elevated temperature above the transition temperature of the lipids (see Hope paragraph 7).  The instant disclosure does not state which, if any,  of these phenomena are employed in the instant method, thus the general understanding about these phenomena cannot be applied as conventional information in the instantly claimed method. The instant claims prepare their empty lipid nanoparticles/liposomes with pH 4.5 citrate buffer in the interior. They explicitly exclude citrate buffer from the exterior and require a limited amount of ethanol be present when 
mRNA has been encapsulated within liposomes via other techniques where a solution of lipid with a detergent is combined with a solution of mRNA and dialyzed; however, the encapsulation efficiency achieved was only 5 to 10% (see Martinon et al. -previously cited - especially page 1719 second column last partial paragraph-page 1720 first column first partial paragraph). Thus, the level of encapsulation efficiency that is 
It is noted that the use of a pumping system in a remote loading process for liposomes as well as making the preformed liposomes and exchanging the external buffer subsequently is known in the prior art (see Hood et al. page 3360 first column, page 3362, and figure 1). Various flow rates for such systems on a microfluidic or larger sale were also known (see Hood et al. and Knopov et al. previously cited). Thus, the missing details for these aspects of the claims are more readily fulfilled by the knowledge of the artisan of ordinary skill.
The written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In this instance, the unpredictability of the art as it relates to mRNA encapsulation in preformed lipid nanoparticles renders the knowledge of the artisan of ordinary skill insufficient to fill the gap in the description left by the disclosure. The claimed method raises the applicant’s burden of disclosure because it requires a number of selections from a host of possible options for the various parameters that are necessary for the process in order to achieve the required encapsulation efficiency. The provided description does not meet the threshold of disclosure because it does not adequately connect the necessary process steps with the recited outcome. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10-11, 15, 18, 22-23, 27, 33, 38, and 50-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “encapsulation efficiency”. While the term is discussed and its value is reported for several exemplary processes, the term is not defined in the disclosure. Previously, the examiner had understood the term to represent the percentage of mRNA added into the encapsulation process that was encapsulated by the lipid nanoparticles. Upon further analysis of the disclosure and prior art, this is a known definition for the term; however, the applicant explicitly defines the terms “yield” and “recovery” to have this meaning (see paragraph 101). The disclosure describes yield/recovery and encapsulation efficiency as distinct  measures (see paragraph 181). The prior art also identifies another definition for “encapsulation efficiency” as [(initial cargo)/(initial lipid)]/[(final cargo/final lipid)]), where the final amounts are those of the lipid nanoparticles while the initial amounts are the feed amounts (see Maurer et al. US Patent No. 7,094,423 – previously cited – example 3). It is unclear which definition is being employed instantly for the “encapsulation efficiency”. For the sake of further claim analysis, “encapsulation efficiency” will be viewed as a measure of how well the drug cargo is encapsulated whether that be based upon its initial feed amount, its relative 


Response to Arguments
Applicant's arguments filed December 14, 2021 have been fully considered but they are not persuasive. In light of the amendment to the claims, the objection is hereby withdrawn.
The applicant argues with emphasis that they believe their disclosure is sufficient to demonstrate possession of the claimed method. However, the artisan of ordinary skill would have no idea what collection of process variables amongst the array of disclosed and known options that the applicant assembled to achieve the claimed encapsulation efficiency. The lack of specifics in the exemplified method that achieve the claimed encapsulation efficiently would seem to suggest that the choices made for operating parameters are inconsequential to the outcome of the method via process B which incorporates mRNA in preformed lipid nanoparticles/liposomes. This is highly unlikely given the impact on encapsulation efficiency of the presence or absence of citrate buffer on the exterior of the liposomes that was instantly demonstrated in example 2. This difference begs the question, “what was changed in the exterior buffer when the buffer was exchanged to induce such a difference in encapsulation efficiency?” There is clearly a difference in the ion composition, but it is not clear which exterior ions and concentrations were employed nor which pH was employed. It also is not evident which differences are important for encapsulation efficiency. The applicant has chosen to delineate the invention in terms of this difference in functionality (encapsulation efficiency with non-citrate exterior buffer), thus they must disclose the 
The applicant argues that only conclusory statements have been offered by the examiner in regard to the disclosure. The examiner disagrees because the rejection has noted several of the parameters that must be chosen in order to practice the invention and the lack of description of the choices that should be made for them in order to practice the claimed invention.  The applicant has not pointed to any distillation of the claimed method where the specific parameters are delineated and result in the claimed encapsulation efficiency. The applicant also has not pointed to any location in the disclosure where guidance is provided as to how to make selections amongst the array of options for each parameter that must be selected to practice the method such that the claimed encapsulation efficiency results.  Instead, the applicant points to example 2 of the instant disclosure as demonstrating enhancement of the encapsulation efficiency when all other conditions are held constant. Of note here is the fact that few of the specific conditions are disclosed in this example. The example does not name the employed lipids, the external buffer, the ratio of mRNA to lipid, the incubation temperature, or the incubation time. It also does not mention the presence of ethanol during mRNA mixing which is a required element of the claimed method. The declaration filed May 18, 2020 makes a point of noting that the encapsulation efficiency data in the instant application do not include 
The applicant also points to example 18 as detailing the use of different cationic lipids in the claimed method. This example does not state the encapsulation efficiency that that was achieved in the liposomes made by loading preformed liposomes and there are no other details of the production procedure other than a reference to Process B “as described earlier”. These earlier descriptions do not provide key parameter details that are necessary to perform the method. As the applicant notes, the process B prepared liposomes clearly outperform the process A liposomes made via direct mixing  in regard to inducing protein production in the conducted animal study. However, this difference does not recapitulate the occurrence of the claimed encapsulation efficiency, given that no correlation between protein expression and encapsulation efficiency has been provided. Potentially, the result suggests the presence of a higher amount of the mRNA in the process B made liposomes than the process A made liposomes, but this does not inform how much was employed in the preparation process such that an encapsulation efficiency can be elucidated. Further, the cationic lipids did not perform equally in regard to the absolute amount of expression they elicited and the amount of increased expression over the process A liposomes made with the same cationic lipid, 
The applicant also highlights instant examples 3-4, 5-7, 9-10, and 13 as examples of the claimed invention. They have many of the same shortcomings as example 18 in that the protein expression they illustrate is not corelated with the encapsulation efficiency. These examples provide less description than example 18 because they do not identify any lipid that is employed.
The applicant also argues that the claimed invention has been reduced to practice. MPEP 2163(II)A(3)(a) details that a specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. However, there be can be no reduction to practice of the invention without an embodiment that includes all the claim limitations. None of the examples include ethanol or disclose the collection of lipids that were employed such that they meet the instant claim requirements. Thus, the examples do not qualify as a reduction to practice. 

The applicant discounts the relevancy of the refences that were cited which detailed the loading of preformed liposomes with small molecules, proteins, DNA and mRNA. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/CARALYNNE E HELM/Examiner, Art Unit 1615